Citation Nr: 0007296	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis 
currently evaluated as 60 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran has documented active service from October 1988 
to March 1990.

This appeal arises from a December 1995 decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).     


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

The veteran seeks an increased rating for his service-
connected sarcoidosis and a total disability rating based on 
individual unemployability due to service-connected 
disability.  Service connection and a 60 percent rating were 
established by a June 1990 rating decision.  Examination and 
testing in June and July 1995 revealed that the sarcoidosis 
was in remission.  A December 1995 rating decision states 
that the veteran was scheduled for further examination in 
December 1996 to determine whether the improvement was 
temporary or not.  The file does not contain an examination 
report subsequent to July 1995.  

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
non-tuberculous lung diseases, effective October 7, 1996.  
"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the veteran] . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
veteran has not been afforded an adjudication of his claim 
under the current criteria for non-tubercular diseases. 

The Board finds that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability is inextricably intertwined with the 
issue of an increased rating for sarcoidosis; therefore, it 
too must be remanded. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A.  § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

For the above reasons the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated the veteran for 
sarcoidosis since June 1995. After 
securing the necessary releases, the RO 
should obtain these records.  Any records 
received should be associated with the 
claims folder.

2.  The RO should inquire of the veteran 
if he is employed.  If he is not 
employed, it should be ascertained 
whether he is in receipt of Social 
Security Administration (SSA) Disability 
benefits.  If the response is in the 
affirmative, the RO should obtain from 
SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should schedule the veteran 
for a VA non-tubercular disease 
examination to determine the severity and 
extent of any pulmonary impairment.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims file, including a 
copy of the REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  The examiner 
is requested to comment on any cardiac 
involvement, with congestive heart 
failure, or cor pulmonale; fever, night 
sweats, weight loss, and whether the 
veteran is prescribed high or low dose or 
intermittent corticosteroids for control.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for sarcoidosis 
in light of the new schedular criteria 
and the Court's holdings in Bernard v. 
Brown, 4 Vet.App. 384 (1993) and Karnas.  
They must also review the old criteria.  
The RO must explain to the veteran which 
criteria were used in rating the 
disability and why the selected criteria 
are more favorable to the veteran.

4.  The RO should then readjudicate the 
issue of entitlement to a total 
disability rating based upon individual 
unemployability due to service-connected 
disability.  

If the determination remains adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.  
The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


